 

ALLIANCE CAPITAL MANAGEMENT L.P.
UNIT OPTION PLAN AGREEMENT

 

          AGREEMENT, dated June 20, 2000 between Alliance Capital Management
L.P. (the "Partnership"), Alliance Capital Management Holding L.P. (“Alliance
Holding”) and Robert H. Joseph, Jr. (the "Participant"), an employee of the
Partnership or a subsidiary of the Partnership (an "Employee Participant").

          The 1997 Option Committee (the "Administrator") of the Board of the
Board of Directors (the “Board”) of Alliance Capital Management Corporation, the
general partner of the Partnership and Alliance Holding, pursuant to the
Alliance Capital Management L.P. 1997 Long Term Incentive Plan, a copy of which
has been delivered to the Participant (the "Plan"), has granted to the
Participant an option to purchase units representing assignments of benefi­cial
ownership of limited partnership interests in Alliance Holding (the "Units") as
hereinafter set forth, and authorized the execution and delivery of this
Agreement.

          In accordance with that grant, and as a condition thereto, the
Partnership, Alliance Holding and the Participant agree as follows:

          1.       Grant of Option.  Subject to and under the terms and
conditions set forth in this Agreement and the Plan, the Participant is the
owner of an option (the "Option") to purchase the number of Units set forth in
Section 1 of Exhibit A attached hereto at the per Unit price set forth in
Section 2 of Exhibit A.

          2.       Term and Exercise Schedule.  This Option shall not be
exercisable to any extent prior to June 20, 2001 or after June 20, 2010 (the
"Expiration Date").  Subject to the terms and condi­tions of this Agreement and
the Plan, the Participant shall be entitled to exercise the Option prior to the
Expiration Date and to purchase Units hereunder in accordance with the schedule
set forth in Section 3 of Exhibit A.

          The right to exercise this Option shall be cumulative so that to the
extent this Option is not exercised when it becomes initially exercisable with
respect to any Units, it shall be exercisable with respect to such Units at any
time thereafter until the Expiration Date and any Units subject to this Option
which have not then been purchased may not, thereafter, be pur­chased
hereunder.  A Unit shall be considered to have been purchased on or before the
Expiration Date if notice of the purchase has been given and payment therefor
has actually been received pursuant to Sections 3 and 13, on or before the
Expiration Date.

          3.       Notice of Exercise, Payment and Certificate.  Exercise of
this Option, in whole or in part, shall be by delivery of a written notice to
the Partnership and Alliance Holding pursuant to Section 14 which specifies the
number of Units being purchased and is accompanied by payment therefor in cash. 
Promptly after receipt of such notice and purchase price, the Partnership and
Alliance Holding shall deliver to the person exercising the Option a certificate
for the number of Units purchased.  Units to be issued upon the exercise of this
Option may be either authorized and unissued Units or Units which have been
reacquired by the Partnership, a subsidiary of the Partnership, Alliance Holding
or a subsidiary of Alliance Holding.

          4.       Termination of Employment.  This Option may be exer­cised by
an Employee Participant only while the Employee Participant is employed
full-time by the Partnership, except as follows:

          (a)      Disability.  If the Employee Participant's employment with
the Partnership terminates because of Disability, the Employee Participant (or
his personal representative) shall have the right to exercise this Option, to
the extent that the Employee Participant was entitled to do so on the date of
termination of his employ­ment, for a period which ends not later than the
earlier of (i) three months after such termination, and (ii) the Expi­ration
Date. "Disability" shall mean a determination by the Administrator that the
Employee Participant is physically or mentally incapacitated and has been unable
for a period of six con­secutive months to perform the duties for which he was
responsible immediately before the onset of his incapacity.  In order to assist
the Administrator in making a determina­tion as to the Disability of the
Employee Participant for purposes of this paragraph (a), the Employee
Participant shall, as reasonably re­quested by the Administrator, (A) make
himself available for medical examinations by one or more physicians chosen by
the Administrator and approved by the Employee Participant, whose approval shall
not unreasonably be withheld, and (B) grant the Admin­istrator and any such
physicians access to all relevant medical information concerning him, arrange to
furnish copies of medical records to them, and use his best efforts to cause his
own physicians to be available to discuss his health with them.

          (b)      Death.  If the Employee Participant dies (i) while in the
employ of the Partnership, or (ii) within one month after termination of his
employment with the Partnership because of Disability (as determined in
accordance with paragraph (a) above), or (iii) within one month after the
Partnership terminates his employment for any reason other than for Cause (as
determined in accordance with paragraph (c) be­low), this Option may be
exercised, to the extent that the Employee Participant was entitled to do so on
the date of his death, by the person or persons to whom the Option shall have
been transferred by will or by the laws of descent and distribu­tion, for a
period which ends not later than the earlier of (A) six months from the date of
the Employee Participant's death, and (B) the Expiration Date.

(c)      Other Termination.  If the Partnership terminates the Employee
Participant's employment for any reason other than death, Disability or for
Cause, the Employee Participant shall have the right to exercise this Option, to
the extent that he was entitled to do so on the date of the termination of his
employment, for a period which ends not later than the earlier of (i) three
months after such termination, and (ii) the Expiration Date.  "Cause" shall mean
(A) the Employee Participant's continuing willful failure to perform his duties
as an employee (other than as a result of his total or partial incapacity due to
physical or mental illness), (B) gross negligence or malfeasance in the
performance of the Employee Participant's duties, (c) a finding by a court or
other governmental body with proper jurisdiction that an act or acts by the
Employee Participant constitutes (1) a felony under the  laws of the United
States or any state thereof (or, if the Employee Participant's place of
employment is outside of the United States, a serious crime under the laws of
the foreign jurisdiction where he is employed, which crime if committed in the
United States would be a felony under the laws of the United States or the laws
of New York), or (2) a violation of federal or state securities law (or, if the
Employee Participant's place of employment is outside of the United States, of
federal, state or foreign securities law) by reason of which finding of
violation described in this clause (2) the Board determines in good faith that
the continued employment of the Employee Participant by the Partnership would be
seriously detrimental to the Partnership and its business, (D) in the absence of
such a finding by a court or other governmental body with proper jurisdiction,
such a determination in good faith by the Board by reason of such act or acts
constituting such a felony, serious crime or violation, or (E) any breach by the
Employee Participant of any obliga­tion of confidentiality or non-competition to
the Partnership.

          For purposes of this Agreement, employment by a subsidiary of the
Partnership shall be deemed to be employment by the Partnership.  A "subsidiary"
of the Partnership shall be any corporation or other entity of which the
Partnership and/or its subsidiaries (a) have sufficient voting power (not
depending on the happening of a contingency) to elect at least a majority of its
board of directors, or (b) otherwise have the power to direct or cause the
direction of its management and policies.

          5.       No Right to Continued Employment.  This Option shall not
confer upon the Participant any right to continue in the employ of the
Partnership or any subsidiary of the Partnership or to be retained as a
Director, and shall not interfere in any way with the right of the Partnership
to terminate the service of the Participant at any time for any reason.

          6.       Non-Transferability.  This Option is not transferable other
than by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant this Option is
exercisable only by the Participant; except that a Participant may transfer this
Option, without consideration, subject to such rules as the Committee may adopt
to preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are senior executives), to a trust solely for the
benefit of the Participant and the Participant's spouse, children or
grandchildren (including adopted and stepchildren and grandchildren) (each a
"Permitted Transferee").

          7.       Payment of Withholding Tax.  (a) In the event that the
Partnership or Alliance Holding determines that any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
exercise of this Option, the Participant shall promptly pay to the Partnership,
a subsidiary specified by the Partnership or Alliance Holding, on at least seven
business days' notice, an amount equal to such withholding tax or charge or (b)
if the Participant does not promptly so pay the entire amount of such
withholding tax or charge in accordance with such notice, or make arrangements
satisfactory to the Partnership and Alliance Holding regarding payment thereof,
the Partnership or any subsidiary of the Partnership may withhold the remaining
amount thereof from any amount due the Participant from the Partnership or the
subsidiary.

          8.       Dilution and Other Adjustments.  The existence of this Option
shall not impair the right of the Partnership or Alliance Holding or their
respective partners to, among other things, conduct, make or effect any change
in the Partnership's or Alliance Holding’s business, any distribution (whether
in the form of cash, limited partnership interests, other securities or other
property), recapitalization (including, without limitation, any subdivision or
combination of limited partnership interests), reorganization, consolidation,
combination, repurchase or exchange of limited partnership interests or other
securities of the Partnership or Alliance Holding, issuance of warrants or other
rights to purchase limited partnership interests or other securities of the
Partnership or Alliance Holding, or any incorporation of the Partnership or
Alliance Holding.  In the event of such a change in the partnership interests of
the Partnership or Alliance Holding, the Board shall make such adjustments to
this Option, including the purchase price specified in Section 1, as it deems
appropriate and equitable.  In the event of incorpo­ra­tion of the Partnership
or Alliance Holding, the Board shall make such arrangements as it deems
appropriate and equitable with respect to this Option for the Participant to
purchase stock in the resulting corporation in place of the Units subject to
this Option.  Any such adjust­ment or arrangement may provide for the
elimination of any fractional Unit or shares of stock which might otherwise
become subject to this Option.  Any decision by the Board under this Section
shall be final and binding upon the Participant.

          9.       Rights as an Owner of a Unit.  The Participant (or a
transferee of this Option pursuant to Sections 4 and 6) shall have no rights as
an owner of a Unit with respect to any Unit covered by this Option until he
becomes the holder of record of such Unit, which shall be deemed to occur at the
time that notice of pur­chase is given and payment in full is received under
Section 3 and 13.  By such actions, the Participant (or such transferee) shall
be deemed to have consented to, and agreed to be bound by, all other terms,
conditions, rights and obligations set forth in the then current Amended and
Restated Agreement of Limited Partnership of Alliance Holding, and the then
current Amended and Restated Agreement of Limited Partnership of the
Partnership.  Except as provided in Section 9, no adjustment shall be made with
respect to any Unit for any distribution for which the record date is prior to
the date on which the Participant becomes the holder of record of the Unit,
regardless of whether the distribution is ordinary or extraordinary, in cash,
securities or other property, or of any other rights.

          10.     Administrator.  If at any time there shall be no 1997 Option
Committee of the Board, the Board shall be the Administrator.

          11.     Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.

          12.     Interpretation.  The Participant accepts this Option subject
to all the terms and provisions of the Plan, which shall control in the event of
any conflict between any provision of the Plan and this Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
or the Administrator upon any questions arising under the Plan and/or this
Agreement.

          13.     Notices.  Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when deliv­ered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Partnership, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York  10105, or if the
Partnership should move its principal office, to such principal office, in the
case of Alliance Holding, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York 10105, or if
Alliance Holding should move its principal office, to such principal office,
and, in the case of the Participant, to his last permanent address as shown on
the Partnership's records, subject to the right of either party to designate
some other address at any time hereafter in a notice satisfying the requirements
of this Section.

          14.     Sections and Headings.  All section references in this
Agreement are to sections hereof for convenience of reference only and are not
to affect the meaning of any provision of this Agreement.

 

ALLIANCE CAPITAL MANAGEMENT L.P.   By: Alliance Capital Management  
Corporation, its General Partner

 

By: /s/ John D. Carifa

--------------------------------------------------------------------------------

  John D. Carifa   President

 

ALLIANCE CAPITAL MANAGEMENT HOLDING L.P.   By: Alliance Capital Management  
Corporation, its General Partner

 

By: /s/ John D. Carifa

--------------------------------------------------------------------------------

  John D. Carifa   President

 

  /s/ Robert H. Joseph, Jr.

--------------------------------------------------------------------------------

  Robert H. Joseph, Jr.

 

 

EXHIBIT A To Unit Option Plan Agreement Dated June 20, 2000
between Alliance Capital Management L.P.,
Alliance Capital Management Holding L.P. and Robert H. Joseph, Jr.

 

1. The number of Units that the Participant is entitled to purchase pursuant to
the Option granted under this Agreement is 50,000.     2. The per Unit price to
purchase Units pursuant to the Option granted under this Agreement is $48.50 per
Unit.     3. Percentage of Units With Respect to
Which the Option First Becomes
Exercisable on the Date Indicated

--------------------------------------------------------------------------------

  1. June 20, 2001 20%     2. June 20, 2002 20%     3. June 20, 2003 20%     4.
June 20, 2004 20%     5. June 20, 2005 20%            

 